MEMORANDUM **
California state prisoner Randall L. Rosier appeals pro se from the district court’s order denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Rosier contends that the state sentencing court erred in increasing his sentence based upon facts that were not proven beyond a reasonable doubt, in violation of the Fifth, Sixth and Fourteenth Amendments. We disagree. The record indicates that the state court’s selection of Rosier’s sentence was based upon facts admitted by Rosier as part of his guilty plea and/or facts relating to his prior convictions. We thus conclude that the state courts’ resolution of this claim was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Blakely v. Washington, 542 U.S. 296, 301, 303, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).
To the extent that Rosier challenges the state court’s decision to apply consecutive sentences, such a claim is not cognizable on federal habeas corpus. See 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 68-69, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.